             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20-cv-00203-WCM

LINDA ALLEN,                               )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                ORDER
                                           )
ANDREW SAUL,                               )
Acting Commissioner of the Social          )
Security Administration,                   )
                                           )
                      Defendant.           )
_______________________________            )

      This matter is before the Court on Plaintiff’s Petition for Attorney Fees

Under the Equal Access to Justice Act 28 U.S.C. § 2412 (the “Motion,” Doc. 21).

      Under the Equal Access to Justice Act (“EAJA”), the Court must award

attorney’s fees to a prevailing party (other than the United States) in a civil

action brought against the United States unless the Court finds that the

Government’s position     was    “substantially   justified” or that “special

circumstances” would make such an award unjust. 28 U.S.C. § 2412(d)(1)(A).

Because the Court ordered that this case be remanded to the Social Security

Administration, Plaintiff is properly considered a “prevailing party” in this

action. See Shalala v. Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 2635, 125

L.Ed.2d 239 (1993); Docs. 19 & 20.

      An award of attorney’s fees under the EAJA must be “reasonable.” 28

                                       1
U.S.C. § 2412(A). It is within the Court’s discretion to award attorney’s fees

above the statutory hourly rate. See Payne v. Sullivan, 977 F.2d 900, 903 (4th

Cir. 1992).

      The Motion indicates that the parties have agreed that Plaintiff should

be awarded $4,350.00 in attorney’s fees for 22.5 hours of attorney work, Doc.

21 at 3; Doc. 21-1, which translates into a fee of $193.33 an hour. Courts in

this district have approved similar rates. See Ashcraft v. Berryhill, No. 3:13-

CV-00417-RLV-DCK, 2017 WL 2273155, at *1 (W.D.N.C. May 24, 2017)

(“Plaintiff is entitled to an award of attorney’s fees under the EAJA at the

requested rate of $189.87 per hour”); Stacy v. Saul, No. 3:18-cv-279-MR-WCM,

Doc. 24 (Jan. 29, 2020), United States District Court, Western District of North

Carolina, Charlotte Division (allowing hourly rates of $201.58 for work

performed in 2018 and $205.23 for work performed in 2019). Plaintiff’s counsel

has also submitted a summary of time spent on this civil action. Doc. 21-1.

After review and consideration of the Motion, supporting documents, and

applicable authority, the Court finds that the amount sought is reasonable.

      IT IS THEREFORE ORDERED THAT:

      (1)     Plaintiff’s Petition for Attorney Fees Under the Equal Access to

              Justice Act 28 U.S.C. § 2412 (Doc. 21) is GRANTED and

              a. Plaintiff is awarded attorney’s fees in the amount of $4,350.00

                (“Fee Award”).

                                        2
(2)   As EAJA fees belong to the litigant and are subject to offset under

      the Treasury Offset Program, see Astrue v. Ratliff, 560 U.S. 586,

      589 (2010), the Fee Award shall be paid by Defendant as follows:

            a. If Plaintiff has federal debt registered with the

               Department of the Treasury that may be offset by the Fee

               Award, such amount of the Fee Award as is necessary to

               satisfy Plaintiff’s federal debt shall be so used, up to and

               including the entire amount of the Fee Award.

            b. The remaining balance of the Fee Award after application

               of the offset, if any, described above shall be delivered by

               Defendant to Plaintiff’s counsel on behalf of Plaintiff.


                           Signed: July 2, 2021




                                   3
